Case 8:20-cv-02829-MSS-JSS Document 1 Filed 12/01/20 Page 1 of 16 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

   IOU CENTRAL, INC.
   d/b/a IOU FINANCIAL, INC.;

          Plaintiff,                                    CASE NO.: 20-2829
   vs.

   HALO AUTOSPORTS, LLC.;
   STEVEN J. CRAIG;
   HEATHER L. CRAIG
   A/K/A HEATHER BRAHAM;
   FCH PROPERTIES, LLC.;

         Defendants.
   __________________________________/

                                         COMPLAINT

          Plaintiff sues the Defendants as follows:

          1.      Plaintiff IOU is incorporated in Delaware, whose principal place of

   business is located in Georgia, which is a citizen of both states per 28 U.S.C. § 1332.

          2.      Defendants Steven Craig and Heather Craig [Debtors] are domiciled in and

   citizens of Florida per § 1332, the sole members of Defendant Halo [Business].

          3.      Defendant FCH is a limited liability company whose sole member is Salam

   Hassan a/k/a Salem Hassan, an individual domiciled in and a citizen of Florida.

          4.      Jurisdiction exists per § 1332 as the parties are diverse and the sum in

   controversy exceeds $76,000.00 as to damages, fees and pre-maturity interest. Jones v.

   Landry, 387 F.2d 102 (5th Cir. 1967); Cohen v. Office, 204 F.3d 10717 (11th Cir. 2000);

   Groves v. Rogers, 547 F.2d 900 (5th Cir. 1977); Ryan v. State Farm, 934 F.2d 276 (11th

   Cir. 1991); Holley v. Credit, 821 F.2d 1531 (11th Cir. 1987); Waller v. Prof., 296 F.2d 547



                                                 1
Case 8:20-cv-02829-MSS-JSS Document 1 Filed 12/01/20 Page 2 of 16 PageID 2




   (5th Cir. 1961). Jurisdiction exists on all claims. Exxon v. Allapattah, 545 U.S. 546

   (2005). Jurisdiction exists for the property at issue. Wabash v. Adelbert, 208 U.S. 54 (1907).

          5.      Per Fla. Stat. § 48.193 et seq and the Constitution, jurisdiction exists, is

   proper and just for Defendants, who reside in and/or conduct business in Florida.

          6.      Under 28 U.S.C. § 1391 and § 89, venue is proper as a substantial part of the

   events or omissions giving rise to the claims occurred here, the properties at issue are located

   here and Defendants consented to this venue, where they reside and conduct business.

          7.      On 6/4/18, Debtor(s) submitted a Loan Application to IOU’s office website,

   for a commercial loan [Loan] purportedly for Business, of which they claimed to be the sole

   owners, for themselves, of which they consented, benefitted and ratified.

          8.      On 6/7/18 [Closing Date], Debtor(s) executed a Promissory Note for the

   Business to IOU for a gross loan amount/principal of $260.000.00, at IOU’s Georgia office

   website, in exchange for its Loan Funds, with a loan guaranty fee, confirming all

   information, consenting to its terms, of which Business and Debtor(s) consented and ratified.

          9.      The Note is in default if (i) any amount due pursuant to it is not received by

   IOU when due; (ii) Business breaches any warranty, representation, covenant, term or

   condition of it; (iii) default under any guaranty agreement or instrument, now existing,

   after committed or made, provided to IOU to enhance the Loan’s credit underwriting; any

   bankruptcy, insolvency or receivership proceeding is commenced by or against Business

   and not dismissed within 30 days; (iii) Business ceases to exist; (iv) obtains another loan

   during the term of the Loan without IOU’s prior written permission [Note ¶ 6].




                                                  2
Case 8:20-cv-02829-MSS-JSS Document 1 Filed 12/01/20 Page 3 of 16 PageID 3




          10.     The Note includes a Security Agreement, by which Debtor(s) and Business,

   recipients of the Funds, were to encumber their property, proceeds and assets as collateral

   for the Loan, upon which IOU relied in approving the Loan, of which Debtor(s) and

   Business, consented, benefitted and ratified, which states:

          As security for the due and punctual payment of all amounts due or to
          become due and the performance of all obligations of Borrower from time
          to time under this Note and all extensions, renewals and amendments of any
          of the foregoing Borrower hereby pledges, transfers, assigns, conveys and
          grants a security interest to a continuing lien upon and security interest in
          and to all of Borrower’s now owned or hereafter acquired, created or arising
          property including any right, title or interest in or to property of any kind
          whatsoever, whether real, personal or mixed, and whether tangible or
          intangible, and in each case regardless of where such Property may be
          located and whether such Property may be in the possession of Borrower,
          Lender or a third party and shall include any right, title or interest in or to
          property of any kind whatsoever, whether real, personal or mixed, and
          whether tangible or intangible and (1) any and all amounts owing to
          Borrower now or in the future from any merchant processor(s) processing
          charges made by customers of Borrower via credit card or debit card
          transactions: (2) all other tangible and intangible personal property,
          including, but not limited to: (a) inventory, (b) equipment, (c) investment
          property, including certificated and uncertificated securities, securities
          accounts, security entitlements, commodity contracts and commodity
          accounts, (d) instruments, including promissory notes, (e) chattel paper,
          including tangible chattel paper and electronic chattel paper, (f) documents,
          (g) letter of credit rights, (h) accounts, including health care insurance
          receivables (i) deposit accounts, (j) general intangibles, including payment
          intangibles and software, and (k) as-extracted collateral as such terms may
          from time to time be defined in the UCC. The collateral includes all
          accessions, attachments, accessories, parts, supplies and replacements for
          the collateral, all products, proceeds and collections [Note ¶ 21].

          11.     The obligations of Business under the Note may only be assigned by IOU’s

   consent [Note ¶ 22] but IOU provided no such consent to any Defendant or anyone else.




                                                 3
Case 8:20-cv-02829-MSS-JSS Document 1 Filed 12/01/20 Page 4 of 16 PageID 4




          12.     On or about the Closing Date, Debtor(s) executed Guaranty(s), at IOU’s

   office website, guaranteeing the Note and Security Agreement, of which they knew,

   consented, benefitted and ratified as co-guarantors [Note ¶ 12, Guaranty(s) ¶¶ 1-2].

          13.     Per the Guaranty(s), Debtor(s) granted and/or intended to grant the same

   security interest in their property, proceeds and assets as Business to guaranty the

   Note/Security Agreement, of which they consented, benefitted and ratified.

          14.     The Guaranty(s) may be enforced against Debtor(s) if Business defaults on

   its obligations under the Note, which are not satisfied by them, are enforceable as to them,

   their successors and assigns, of which they benefitted and ratified [Guaranty(s) ¶¶ 1-3].

          15.     Per the Instruments, Business and Debtor(s) must provide all financial

   information for themselves at the request of IOU which they ratified [Guaranty ¶ 6].

          16.     On the Closing Date, Business and Debtor(s)executed a Debit Agreement to

   IOU, authorizing Loan payments by their account to IOU, certifying its purpose and their

   account information, of which they knew, consented, benefitted and ratified.

          17.     On the Closing Date, Business and Debtor(s)approved disbursement of the

   Funds, by IOU, of which these Defendants consented, benefitted and ratified.

          18.     On the Closing Date, Business and Debtor(s)received the Funds by wire

   from IOU’s account to theirs, of which these Defendants consented, benefitted and ratified.

          19.     IOU’s Loan was intended an a secured interest in all property, assets and

   proceeds of the Fund’s recipients, Business and Debtor(s), under which IOU would be

   repaid the Funds and would IOU not have otherwise advanced the Funds per the

   Guaranty(s), Note and Agreements [Instruments].




                                                 4
Case 8:20-cv-02829-MSS-JSS Document 1 Filed 12/01/20 Page 5 of 16 PageID 5




          20.     Debtor(s) and Business breached the Instruments just months after receipt of

   the Funds, which they never cured, failing to make term payments on the Loan by 10/17/18,

   failing to provide accurate financial information for Business, incurring unauthorized debt

   for Business, closed by 2/6/20, which IOU accelerated per the default.

          21.     Debtor(s) and Business did not intend to or could not repay the Funds,

   which they did not disclose to IOU, who acted for each other as to the Funds and the Loan

   of which these Defendants knew, benefitted, consented and ratified.

          22.     Debtor(s) and Business are jointly and severally liable for the Loan and

   Instruments to which they consented and ratified; who namely:

          (a)     Acted as agents for each other such as obtaining the Loan and the Funds of

   which they knew, benefitted, consented and ratified.

          (b)     Operate as or are a partnership, for their same, related business; the

   Business in which they share the benefits and liabilities including the Funds.

          (c)     Owned, operated and conducted Business, as their alter-ego, disregarding

   its entity, undercapitalizing it per their failure to repay the Loan with other debts and its

   closure by 2/6/20, misusing its corporate form as a conduit/instrumentality for personal

   affairs, fraudulently obtaining the Funds and evading the Loan, which share and co-mingle

   assets, finances, ownership, and offices with their other businesses.

          (d)     Business lacks an existence separate from Debtor(s), per their unified

   interest or ownership, a subterfuge to avoid IOU’s debt, whose form should be justly

   disregarded and pierced, with full liability for damages/relief imposed upon them.




                                                 5
Case 8:20-cv-02829-MSS-JSS Document 1 Filed 12/01/20 Page 6 of 16 PageID 6




          (e)     Business and Debtor(s) assumed or are liable for the debts/liabilities at

   issue, the Loan, Instruments and claims, who have a debtor-creditor relationship with IOU,

   including as successors and/or assigns of Debtors per the Instruments.

          23.     IOU’s Loan and Instruments encumbered and secured all property, assets

   and proceeds of Business and Debtor(s), including but not limited to the following ones:

          (a)     15265 Cortez Blvd, Brooksville FL, Parcel Id. R2622218319000000230,

   commercial realty at which Debtor(s) operated Business as an motor vehicle dealership and

   repair facility, owned by Business at the time of each of IOU’s Loans, by a deed recorded

   at Hernando Book 3096, Page 991 [Business Property] secured by each of IOU’s Security

   Instruments as a senior secured interest, mentioned in each of IOU’s Note(s) and Security

   Instrument(s) and in IOU’s Florida UCC filed 10/24/18, No. 201806859694, detailing the

   Business, Business Property, Security Agreement, names and known addresses of

   Debtor(s), upon which IOU relied in providing the Loans, of which Defendants had notice.

          (b)     Any property, assets or proceeds of the unlawful sale of the Business

   Property by Business and Debtor(s) to Defendant FCH for $1,700,000.00, by a deed

   recorded 2/20/20, Hernando Book 3808, Page 1948, done subject to and without any effect

   upon IOU’s senior interest in this Property, of which the Defendants had notice.

          (c)     5412 Golddust Road, Spring Hill Florida, Parcel R03223182400000029A1,

   titled to Debtor(s) by a deed recorded at Book 3626, Page 1809, worth over $250,000.00,

   secured by the Security Instrument, in which they invested, purchased or improved with

   the Funds and/or the proceeds of the sale of the Business Property, which is not subject to

   any valid homestead designation [Debtor(s) Property].




                                                6
Case 8:20-cv-02829-MSS-JSS Document 1 Filed 12/01/20 Page 7 of 16 PageID 7




          (d)     Any UUC-1 recorded by IOU on the Loan, to which all property, assets,

   proceeds and interests of the Debtor(s) and Business are subject, such as IOU’s above

   UCC-1 of which all Defendants had notice, to which they are subject.

          (e)     Any property, proceeds and assets secured by other loans of Business and

   Debtor(s), satisfied by the Loan, which they ratified, in whose shoes IOU stands, such as

   their loan with Unique Funding dated 3/27/18 which IOU satisfied for $74,880.00; their

   loan with Pearl Capital, which IOU satisfied for $144,290.00, their IOU Loan No. 90202

   dated 9/27/17 for $130,000.00, which satisfied IOU Loan No. 74156 dated 2/27/17, which

   satisfied IOU Loan No. 61038 dated 8/31/16, all with the same terms as the current Loan.

           (f)    Any Funds used to benefit any Defendant and their property, assets and

   proceeds, which are also subject to the Loan.

          24.     Debtor(s) and Business did and/or conspired to make misrepresentations or

   material omissions to IOU, through Debtor(s), who negligently, knowingly misrepresented

   or failed to disclose to IOU the following matters, to hinder, delay or defraud enforcement of

   the Loan, contrary to their representations to IOU that they would and could comply with the

   Instruments and satisfy the Loan:

          (a)     They fraudulently induced IOU to close the Loan, which they did not intend

   to or could not perform, defaulting on its term payments by 10/17/18 just after the Closing;

          (b)     Debtor(s) failed to disclose, misrepresented and lied to IOU in the

   Application, Instruments and on the Closing Date about the prior debts of Business which




                                                   7
Case 8:20-cv-02829-MSS-JSS Document 1 Filed 12/01/20 Page 8 of 16 PageID 8




   would not prevent satisfaction of the Loan, such as prior debts with Floor Plan Lender and

   Next Gear Capital, which instead seized property, assets and proceeds of Business such as

   its inventory of over 50 automobiles, a prior debt with Centennial Bank, resulting in a state

   court judgment of over $56,000.00 and a prior debt with TCF Inventory resulting in a

   federal judgment over $157,000.000, precluding the ability of Business to satisfy the Loan.

          (c)     Debtor(s) misrepresented and lied to IOU in the Application, Instruments

   and on the Closing Date about their intent not to incur additional debt for Business, but

   who instead covertly obtained a loan dated 4/17/19 with Tena Automotive and a loan dated

   6/27/19 with Westlake Flooring, precluding the ability of Business to satisfy the Loan.

          (d)     Debtor(s) misrepresented and lied to IOU in the Application, Instruments

   and on the Closing Date that they still resided at and owned a condominium, 303 Grinnell

   Street, # 404 Key West FL, which they had already sold per an assignment of that property

   recorded on 8/28/15, Monroe Book 2757, Page 2497 by Defendant Heather Craig under

   her prior name Heather Braham, who did not disclose Debtor(s) current Property to IOU,

   which was to be secured under the Instruments, which only identify their former home.

          (e)     Debtor(s) misrepresented and lied to IOU about their alleged efforts to

   resolve the Loan default after the Closing, even after repeated communications by IOU to

   them on the Loan, including a loan modification dated 10/26/18 reaffirming the Loan.

          (f)     Debtor(s) did not disclose that they fraudulently stripped Business of its

   property, assets and proceeds, in which IOU had a secured interest, which they sold to

   benefit themselves, such as their invalid sale of the Business Property without satisfying

   IOU’s superior secured interest unaffected by the sale, of which all Defendants had notice.




                                                8
Case 8:20-cv-02829-MSS-JSS Document 1 Filed 12/01/20 Page 9 of 16 PageID 9




          25.     IOU justifiably relied on the misrepresentations or omissions of Business

   and Debtor(s) as honest and accurate throughout the Loan process and in the Instruments,

   inducing and causing IOU to close the Loan and wire the Funds to them, which was

   damaged as a result of their misconduct which these Defendants ratified.

          26.     IOU holds and/or owns the Instruments and claims at issue and had standing

   to enforce them before suit, their principal balance and/or value exceeding $76,000.00,

   with attorney’s fees as provided by law and their terms.

          27.     Business and Debtor(s) induced or encouraged IOU to confer the Funds on

   them per the Instruments, which they did not intend to satisfy or could not satisfy, of which

   they knew, benefitted, consented and ratified.

          28.     IOU provided the Funds to Business and Debtor(s)and/or their agents,

   expecting repayment, which they appreciated, benefitted, consented and ratified.

          29.     Business and Debtor(s) knew of, accepted and retained the Funds, should

   return or compensate, are otherwise unjustly enriched by them at IOU’s expense, retaining

   the Funds, their property, assets and proceeds absent IOU’s interest in them.

          30.     Business and Debtor(s) are indebted to IOU for the Funds, fees, costs and

   charges, of which their property, assets and proceeds are secured as collateral.

          31.     Business and Debtor(s) conspired to commit their misconduct per their

   corrupt agreements, are liable for each other’s acts and omissions as partners, servants,

   agents, successors, assigns, who jointly benefitted and/or ratified them.

          32.     All conditions precedent to suit occurred, were fulfilled, waived and/or their

   occurrence and/or fulfillment was unnecessary and/or futile.




                                                  9
Case 8:20-cv-02829-MSS-JSS Document 1 Filed 12/01/20 Page 10 of 16 PageID 10




                          COUNT I: DECLARATORY, EQUITABLE AND
                          RELATED RELIEF AS TO ALL DEFENDANTS

           33.     ¶¶ 7-32 are incorporated.

           34.     Business and Debtor(s) are jointly liable for the Loan and Funds, whose

    property, assets and proceeds, such as the Properties or property, assets and proceeds

    resulting from them, are subject to the Instruments, who wrongfully evaded the Loan.

           35.     The fraudulent and/or inequitable misconduct of Business and Debtor(s)

    requires reforming the Instruments to include them, their property, assets and proceeds,

    who induced IOU to make the Loan, to which they are subject, but were all wrongfully

    omitted, such the above Debtor(s) Property; and to confirm IOU’s superior secured interest

    in the Business Property over the inferior interest of Defendant FCH.

           36.     The fraudulent or inequitable misconduct of Business and Debtor(s) permits

    them to wrongfully retain the Funds and their property, assets and proceeds, absent IOU’s

    intended secured interest in them, for which IOU has no adequate legal remedy.

           37.     The Instruments are intended to bind all recipients and beneficiaries of the

    Funds, Business and Debtor(s), whose property, assets and proceeds are to secure the

    Loan, who consented to, benefitted from and ratified the Loan, obtaining the Funds.

           38.     IOU stands in the shoes of the prior Loans per the equitable doctrines of

    subrogation, contribution, exoneration and quia timet which IOU is entitled to invoke.

           39.     The Instruments are intended as and constitute a security interest/mortgage

    lien in all property, proceeds and assets of Business and Debtor(s), identified and described

    as collateral, such as the Business Property, which they ratified, for which equitable relief

    will not prejudice them, in which any alleged interest of FCH is subordinate.



                                                 10
Case 8:20-cv-02829-MSS-JSS Document 1 Filed 12/01/20 Page 11 of 16 PageID 11




           40.     Per 28 U.S.C. § 2201, Fla. Stat. §§§ 679.1011, et seq, 697.01, et seq., 65.011,

    et seq., and applicable law, IOU requests the Court declare, establish and reform its

    Instruments to bind Business and Debtor(s) as jointly liable for them, a secured interest in

    all property, assets and proceeds of Business and Debtor(s) to secure their payment,

    relating back to their execution and/or origination, such as the above Properties and those

    secured by the Prior Loan(s), in which any interests of FCH are subordinate, also under

    subrogation, contribution, exoneration and quia timet; and grant all just relief.

                      COUNT II: BREACH OF INSTRUMENTS AND
                   RELATED RELIEF AS TO BUSINESS AND DEBTOR(S)

           41.     ¶¶ 7-32 are incorporated.

           42.     Business and Debtor(s) consented to, benefitted from and ratified the

    Instruments, accepting the Funds of which they are liable as co-guarantors.

           43.     Business and Debtor(s) breached the Instruments, failed to make payments

    and did not otherwise comply with their terms, which are now due.

           44.     IOU accelerated the principal balance of its defaulted Instruments of which

    Business and Debtor(s) were given notice and/or notice was not required and/or is futile and

    the Instruments provide for payment of IOU’s attorney’s fees and costs.

           45.     Business and Debtor(s) are notified IOU enforces and invokes the fees

    terms of the Instruments as to them and will be indebted for IOU’s fees/costs, unless all

    principal, interest and charges due to IOU are paid within 10 days of service of this suit.

           46.     IOU demands judgment as to Business and Debtor(s) for damages under the

    Instruments in the principal sum of at least $76,000.00, fees, interest, costs and just relief.




                                                   11
Case 8:20-cv-02829-MSS-JSS Document 1 Filed 12/01/20 Page 12 of 16 PageID 12




                  COUNT III: BREACH OF FIDUCIARY DUTY OF TRUST TO
                  AND RELATED RELIEF AS TO BUSINESS AND DEBTOR(S)

            47.     ¶¶ 7-32 are incorporated.

            48.     Business is presumed insolvent, per its default on the Loan on 10/17/18 and

    other debts as they came due, lacks assets with short term liquidity, its assets are less than

    its liabilities and lacks capital to support its operations per its above dissolution.

            49.     Debtor(s) rendered Business insolvent, incurring debt which it could not

    repay, incurring other debt and otherwise mismanaging its property, assets and proceeds.

            50.     Debtor(s) had fiduciary duties to creditors of Business, such as IOU, as its

    managers/officers/owners, to conserve and manage its property, assets and proceeds in

    trust to benefit its creditors, such as IOU, after its insolvency, which they were not convert

    or give away, precluding collection of IOU’s debt, to benefit themselves at IOU’s expense.

            51.     Debtor(s) breached their fiduciary duties to IOU by knowingly misusing the

    property, assets and proceeds of Business after its insolvency to preferentially benefit their

    interests, dishonestly, in bad faith, such as the sale of the Business Property; (a) paying

    themselves from them; (b) misusing them for personal use such as with the fraudulent sale;

    (c) in violation of the Instruments, constituting fraudulent transfers per Fla Stat § 726.105,

    to hinder, delay or defraud IOU in enforcing its Loan; and (d) constructively fraudulent

    transfers per Fla. Stat. § 725.106(e); impairing IOU’s security interest in the property,

    assets and proceeds of Business, now unable to satisfy the Loan, which was not satisfied.

            52.     Debtor(s) misconduct wrongfully precluded satisfaction of the Loan by

    Business, whose misuse of its property, assets and proceeds impaired IOU’s security

    interest in them of which these Defendants consented, benefitted and ratified.



                                                   12
Case 8:20-cv-02829-MSS-JSS Document 1 Filed 12/01/20 Page 13 of 16 PageID 13




           53.     The misconduct of Business and Debtor(s) was intentional, grossly

    negligent, lacking in care, done with knowledge IOU would be harmed, in which they

    knew, consented, participated, benefitted and ratified.

           54.     Per Fla. Stat. § 768.72, et seq., and applicable law, IOU demands judgment

    as to Business and Debtor(s) for their torts, compensatory, consequential, special, nominal,

    punitive damages exceeding $76,000.00 and all just relief including its equitable remedies.

                 COUNT IV: EQUITABLE LIEN/EQUITABLE MORTGAGE
                   AND RELATED RELIEF AS TO ALL DEFENDANTS

           55.     ¶¶ 7-32 and ¶¶ 50-53 are incorporated.

           56.     Business and Debtor(s) wrongfully induced IOU to provide the Funds, and

    the Loan, without intending to satisfy it, wrongfully precluded by their above misconduct.

           57.     Business and Debtor(s) knew of, accepted and retained the Funds as a

    secured debt in their property, assets and proceeds, who are unjustly enriched absent IOU’s

    intended secured interest in them for which IOU has no adequate remedy.

           58.     An equitable lien or mortgage to secure IOU’s Loan is intended and implied

    on the property, assets and proceeds of Business and Debtor(s), such as the above

    Properties, per their misconduct, in which any interest of FCH is subordinate.

           59.     Per 28 U.S.C. § 2201, et seq., and applicable law, IOU requests the Court

    declare and impose an senior equitable lien/mortgage on all property, assets and proceeds

    of Business and Debtor(s) to secure the Instruments, relating back to their execution and/or

    origination, such as the above Properties and those secured by the Prior Loan(s), in which

    any interests of FCH are subordinate; and grant all just relief.




                                                  13
Case 8:20-cv-02829-MSS-JSS Document 1 Filed 12/01/20 Page 14 of 16 PageID 14




                         COUNT V: CONSTRUCTIVE TRUST AND
                       RELATED RELIEF AS TO ALL DEFENDANTS

           60.     ¶¶ 7-32 and ¶¶ 50-53 are incorporated.

           61.     The property, assets and proceeds of all recipients of the Funds, Business

    and Debtor(s) were to secure the Loan, per the Instruments, of which they knew,

    benefitted, consented and ratified but wrongfully preclude its performance.

           62.     Business and Debtor(s) wrongfully induced IOU to provide the Funds and

    the Loan, without intending to satisfy it, wrongfully precluded by their misconduct.

           63.     Business and Debtor(s) knew of, accepted and retained the Funds as a

    secured debt in their property, assets and proceeds, who are unjustly enriched absent IOU’s

    intended secured interest in them for which IOU has no adequate remedy.

           64.     A constructive trust to satisfy the Instruments is implied on all property,

    assets and proceeds of Business and Debtor(s), such as the above Properties, per their

    misconduct, in which any interest of FCH is subordinate.

           65.     Per 28 U.S.C. § 2201, et seq., and applicable law, IOU requests the Court

    declare and impose a senior constructive trust on all property, assets and proceeds of

    Business and Debtor(s) to secure the Instruments, relating back to their execution and/or

    origination, such as the above Properties and those secured by the Prior Loan(s), in which

    any interests of FCH are subordinate; and grant all just relief.




                                                  14
Case 8:20-cv-02829-MSS-JSS Document 1 Filed 12/01/20 Page 15 of 16 PageID 15




                        COUNT VI: FORECLOSURE AND RELATED
                           RELIEF AS TO ALL DEFENDANTS

           66.     ¶¶ 7-32 are incorporated.

           67.     Business and Debtor(s) ratified, assumed, adopted, approved and breached

    the Instruments, in which they are in default, provided materially false, misleading or

    inaccurate information or failed to disclose information in the loan application process.

           68.     Business and Debtor(s) breached Plaintiff’s Instruments, a senior secured

    interest on their property, assets and proceeds, such as the Business Property and the

    Debtor(s) Property, in which any interest of Defendant FCH is subordinate.

           69.     IOU accelerated the principal balance of its defaulted Instruments of which

    Defendants were given notice and/or notice was not required and/or is futile.

           70.     Per 28 U.S.C. § 2001, et seq., Fla. Stat. §§§ 701.01, et seq., 86.011, et seq.,

    65.011, et seq., 45.011, et seq. and applicable law, IOU requests the Court declare, establish

    and judicially foreclose its secured lien interest in all property, assets and proceeds of

    Business and Debtor(s), such as the above Properties, their fixtures, appurtenances, rents,

    contents and insurance for the principal sum of its Note, interest, charges, expenses, costs

    and fees, taxes and abstracting, in which all other claims and interests are inferior,

    subordinate, barred, foreclosed, quieted to all right, title, interest and equity of redemption.




                                                   15
Case 8:20-cv-02829-MSS-JSS Document 1 Filed 12/01/20 Page 16 of 16 PageID 16




                        COUNT VII: PAYMENTS, POSSESSION AND
                        RELATED RELIEF AS TO ALL DEFENDANTS

            71.     ¶¶ 7-32 are incorporated.

            72.     Defendants and/or others occupy and possess their property, assets and

    proceeds, such as the above Properties, to which Plaintiff or any purchaser at sale is

    entitled to post-sale possession and/or payments.

            73.     Plaintiff is entitled to an order requiring payments during the pendency of this

    foreclosure as to the Business Property per Fla. Stat § 701.01 et seq and applicable law.

            74.     Per Fed. R. Civ. P. 64, Fla. Stat §§ 701.01 et seq, 66.011, et seq., and

    applicable law, Plaintiff requests the Court order Defendants to make payments to Plaintiff

    during this foreclosure of the Business Property per the Instruments, granting its possession

    to IOU if failing to make payments, granting post-sale possession of the property, assets

    and proceeds of Defendants to IOU or any other purchaser at sale, including the Business

    Property; and/or any other purchaser at sale, ejecting Defendants and/or any others.

            75.     The individual Defendants are not minor(s), not adjudged incompetent; not

    in the military for the last 30 days and are not subject to protection per 50 U.S.C. § 3901.

            Respectfully submitted this 1st day of December 2020.

                            By:     /s/Paul G. Wersant
                                    Paul G. Wersant
                                    Florida Bar No. 48815
                                    3245 Peachtree Parkway, Suite D-245
                                    Suwanee, Georgia 30024
                                    Telephone: (678) 894-5876
                                    Email: pwersant@gmail.com
                                    Attorney for Plaintiff IOU
                                    File No. 103527




                                                   16
